OKLAHOMA MEAT INSPECTION The enactment of 2 O.S. 6-181 [2-6-181] (1971) et seq. did not repeal by implication or substitution the provisions of 50 O.S. 41 [50-41] (1971) relating to the location of slaughterhouses.  The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, was 50 O.S. 41 [50-41] (1971) repealed by the subsequent enactment of 2 O.S. 6-181 [2-6-181] (1971) et seq., commonly known as the "Oklahoma Meat Inspection Act"? Title 50 O.S. 41 [50-41] (1971), which was enacted in 1910 and which has never been amended, provides as follows: "It shall be unlawful for any person to maintain a slaughterhouse within less than one-half mile of any tract of land platted into lots and blocks as an addition to any town or city within the State of Oklahoma, or to maintain such slaughterhouse within one-half mile of any tract of land platted into acre tracts for the purpose of being sold for residence, and in which tracts of land have actually been sold for residence purposes." The central issue to be resolved is whether the Oklahoma Meat Inspection Act, which provides in great detail for the inspection and regulation of individuals in the business of slaughtering, canning, salting, packing, rendering or otherwise handling meat and meat food products repeals 50 O.S. 41 [50-41] (1971) by implication or substitution. There is no doubt that the close regulation of slaughterhouses and similar concerns is a legitimate exercise of the police power upon the part of the Legislature. See Kuchler et al. v. Weaver, 23 Okl. 420,100 P. 915 (1909). The rationale of Kuchler, supra, appears at page 439 of the opinion wherein it is stated: "It is a matter of common knowledge that slaughterhouses and pens are, as a rule, offensive and perilous to health, emitting unpleasant and dangerous odors and stench. Besides, the cattle, sheep, and goats that are necessarily kept there at intervals for slaughter low and bleat, and annoy and disturb the inhabitants of the adjacent city. Whilst property rights should be carefully guarded, yet at the same time the right and duty of the commonwealth to protect the health and comfort of people living in cities is paramount. Courts should scrutinize carefully to see that investments and accumulations are not ruthlessly and recklessly interferred with, but in this case it does not appear that the act of the Legislature was an unreasonable exercise of the police power." Attorney General's Opinion 72-245 dealt directly with your question. In the body of Opinion No. 72-245 the following language appears: "Your opinion request questioned the current viability of Section 41, Title 50. It is true that Section 41 was mentioned in a repeal section contained in Oklahoma Session Laws 1910-1911, Chapter 69, page 154, Section 4. However, Section 41 was repealed only 'insofar as (it) conflicts with any of the provisions of this act.' The 1910 act contained a similarly restrictive provision as to locations of slaughterhouses which has now been repealed, and provisions relating to inspection of meat in slaughterhouses which have also been repealed. The subject matter of the 1910-11 act is now covered by 2 O.S. 6-181 [2-6-181] to 2 O.S. 6-212 [2-6-212] (1971). The latter statutes are designated as the Oklahoma Meat Inspection Act, and contain no provisions governing locations of slaughterhouses. Under 75 O.S. 178 [75-178] (1971), all statutes published in the official edition of the Oklahoma Statutes 1971 are officially adopted as the general and public laws of the State of Oklahoma as to all laws contained therein. Section 41 of Title 50 has been carried forward into the official edition of the 1971 Oklahoma Statutes, and is, therefore, a part of the general public law of the State of Oklahoma. In any event, the repealer provision contained in the act of 1910-11 was not absolute. The provision which is now Section 41 of Title 50 was repealed only insofar as it was inconsistent with the act then adopted. In Kuchler v. Weaver, 23 Okl. 420, 100 P. 915 (1909), a case construing the slaughterhouse statutes now in question, the Court said: " 'Repeals by implication are not favored; and when two statutes, governing in whole or in part the same matter, are not absolutely irreconcilable, effect should be given, if possible, to both both. . .' "Therefore, 50 O.S. 41 [50-41] (1971) remains as a valid provision of the Oklahoma law." (Emphasis added) In light of the foregoing Attorney General's opinion, your question must be answered in the negative. The enactment of 2 O.S. 6-181 [2-6-181] (1971) et seq. did not repeal by implication or substitution the provisions of 50 O.S. 41 [50-41] (1971) relating to the location of slaughterhouses.  (Michael Cauthron)